Syllabus by
KINKADE, J.
OFFICE & OFFICERS
(400 P5) It is the duty of a poastmaster to keep safely all moneys that may come into his hands by virtue of his official position, and to account for and disburse the same as required by law and by the rules of the United St&fes Post Office Department, promulgated pursuant to authority conferred by acts of congress.
When called upon to account for moneys that have come into his hands in his official capacity, it is not a sufficient answer to say that the moneys,, have been stolen or embezzled by others, without fault or negligence on the part of the postmaster.
GUARANTY
(280 S2) The official bond given by a postmaster, with surety, obligating him to faithfully perform all the duties of the office to which he has been appointed, embraces the duty to account for and disburse the moneys that have come into his hands according to law.
(280 Sb) A compensated surety on a postmaster’s official bond, in the event of the failure of the postmaster to account for and disburse the money according to law, may pay to the government the balance due from the postmaster, and will thereby be subrogated to the right of the principal creditor, the government, in an action to recover the amount so paid by the surety.
■ In such action, when a postmaster admits the receipt of the money and offers only in justification of his refusal to account for and disburse the same according to law, that it has been embezzled by others, without negligence on his part, the subrogated surety is entitled to a directed verdict in its favor.
TRIAL
(590 E31) Courts take judicial notice of orders promulgated by the departments of government pursuant to acts of congress conferring, authority so to promulgate rules.
Marshall, CJ, Robinson, Jones, Matthias, Day and Allen, JJ, concur.